*137ON APPLICATION FOR REHEARING
Decided Feb 17, 1937
BY THE COURT:
The above entitled cause is now being determined on appellant’s application for rehearing.
Counsel seems to think we failed to fully comprehend the questions raised and argument made in the original hearing.
The elucidation contained in the application for rehearing presents to us no questions not considered in our original opinion.
The application for rehearing will be overruled.
BARNES, PJ and HORNBECK, J, concur. GEIGER, J, not participating.